DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robin et al. (US 20200035603 A1; Rubin).
Regarding claim 1, Rubin discloses a semiconductor package, comprising: a first chiplet (Fig. 1, 140; ¶31); a second chiplet (Fig. 1, 144; ¶31); a memory device (Fig. 1, 142; ¶31); and an interconnect structure (Fig. 1, 110/120/130; ¶32) that couples the first chiplet to a first memory channel (Fig. 1, 170; ¶33) of the memory device and the second chiplet to a second memory channel (Fig. 1, 172; ¶33) of the memory device.  
	Regarding claim 4, Rubin discloses the semiconductor package of claim 1, further comprising a substrate assembly  (Fig. 1, 110; ¶32), wherein the interconnect structure comprises: a first EMIB  (Fig. 1,120; ¶32) that is embedded within the substrate assembly, wherein the first EMIB couples the first chiplet (Fig. 1, 140; ¶31) to the first memory channel (Fig. 1, 170; ¶33); and a second EMIB  (Fig. 1, 130; ¶32) that 
Regarding claim 5, Rubin discloses the semiconductor package of claim 1, wherein the interconnect structure further couples a physical layer (PHY)  (Fig. 1, 170; ¶33) of the first chiplet (Fig. 1, 140; ¶31) to a PHY  (Fig. 1, 172; ¶33) of the second chiplet (Fig. 1, 144; ¶31).  
PHY is an input/output terminal or port.
Regarding claim 10, Rubin discloses the semiconductor package of claim 1, wherein the memory device comprises a high performance, high bandwidth memory device.  (¶41)
Regarding claim 11, Rubin discloses the semiconductor package of claim 1, wherein the memory device comprises a high bandwidth memory dynamic random-access memory device.  (¶41)
Regarding claim 12, Rubin discloses a computer device, comprising: a printed circuit board (PCB); a semiconductor package mounted to the PCB, including: a first chiplet  (Fig. 1, 140; ¶31); a second chiplet (Fig. 1, 144; ¶31);   a memory device (Fig. 1, 142; ¶31) that includes a plurality of memory channels separated into channel clusters (Fig. 1, 170/172; ¶33), each of the channel clusters including at least one memory channel of the plurality of memory channels; and an interconnect structure  (Fig. 1, 110/120/130; ¶32) that couples the first chiplet to a first channel cluster (Fig. 1, 170; ¶33) of the channel clusters and the second chiplet to a second channel cluster (Fig. 1, 172; ¶33) of the channel clusters, the memory device to store data for the first chiplet and the second chiplet.  
Regarding claim 14, Rubin discloses the computer device of claim 12, wherein the semiconductor package further comprises a substrate assembly  (Fig. 1, 110; ¶32), and wherein the interconnect structure includes an embedded multi-die interconnect bridge (EMIB) (Fig. 1,120; ¶32) that is embedded within the substrate assembly.  
Regarding claim 16, Rubin discloses the computer device of claim 14, wherein the EMIB is a first EMIB, wherein the interconnect structure further includes a second EMIB  (Fig. 1, 130; ¶32) that is embedded within the substrate  (Fig. 1, 110; ¶32)assembly, wherein an input/output (I/O) physical layer (PHY)  of the memory device (Fig. 1, 142; ¶33) is separated into I/O quadrants (Fig. 1, 170/172; ¶33) , wherein the first EMIB  (Fig. 1,120; ¶32) couples the first chiplet (Fig. 1, 140; ¶31) to a first I/O quadrant (Fig. 1, 170; ¶31) of the I/O quadrants, and wherein the second EMIB couples the second chiplet (Fig. 1, 144; ¶31) to a second 1/O quadrant (Fig. 1, 172; ¶31) of the I/O quadrants.  
Regarding claim 19, Rubin discloses the computer device of claim 12, wherein the memory device comprises a high bandwidth memory (HBM) device.  (¶41)
Regarding claim 20, Rubin discloses the computer device of claim 12, wherein the memory device comprises a high bandwidth memory (HBM) dynamic random-access memory device. (¶41)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robin et al. (US 20200035603 A1; Rubin) in view of Xiu et al. (US 20140332966 A1; Xiu).
 	Regarding claim 2, Rubin discloses the semiconductor package of claim 1, but is silent on further comprising a substrate assembly, wherein the interconnect structure comprises an interposer located on the substrate assembly, and wherein the first chiplet, the second chiplet, and the memory device are mounted to the interposer on an opposite side of the interposer from the substrate assembly.  
Xiu discloses forming a semiconductor package where comprising a substrate (Fig. 8, 820; ¶33) assembly, wherein the interconnect structure comprises an interposer (Fig. 8,806; ¶33) located on the substrate assembly, and wherein the chips (Fig. 8, 802/804; ¶33) are mounted to the interposer on an opposite side of the interposer from the substrate assembly.  
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to bond multiple IC dies on an interposer, and bond the interposer to a substrate for techniques are utilized to increase I/O density and provide high-density routing
Regarding claim 13, Rubin discloses the computer device of claim 12, wherein the semiconductor package further comprises a substrate assembly, and wherein the interconnect structure comprises an interposer located on the substrate assembly. 
Xiu discloses forming a semiconductor package where comprising a substrate (Fig. 8, 820; ¶33) assembly, wherein the interconnect structure comprises an interposer 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to bond multiple IC dies on an interposer, and bond the interposer to a substrate for techniques are utilized to increase I/O density and provide high-density routing
Claim 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robin et al. (US 20200035603 A1; Rubin) in view of Collins et al. (US 20190206789 A1; Collins).
Regarding claim 3, Rubin discloses the semiconductor package of claim 1, but is silent on further comprising a substrate assembly, wherein the interconnect structure comprises an embedded multi-die interconnect bridge (EMIB) that is embedded with the substrate assembly, and wherein the first chiplet, the second chiplet, and the memory device are coupled to the EMIB.  
Collins discloses a semiconductor device having what is known as an embedded bridge hub (Fig. 1a, 120; ¶35) connecting a first, a second, and a third chip. (Fig. 1a, 110A-C; ¶35)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a bridge hub for making a more compact device.
Regarding claim 6, Rubin discloses the semiconductor package of claim 1, but is silent on wherein the interconnect structure further couples a memory controller of the first chiplet to a memory controller of the second chiplet.  

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a bridge hub so that the chiplets may talk to each other’s control features in addition to the memory device.
Allowable Subject Matter
Claims 7-9, 15, 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 8 and 18 are objected to due to their dependency on claims 7 and 17.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 7, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein the first chiplet is coupled to a first channel cluster of the plurality of channel 
Regarding claim 9, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " fourth chiplet; and a second interconnect structure that couples the third chiplet to a third memory channel of the memory device and the fourth chiplet to a fourth memory channel of the memory device.”, as recited in Claim 9, with the remaining features.
Regarding claim 15, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " a fourth chiplet; and a second EMIB that is embedded within the substrate assembly, wherein the second EMIB couples the third chiplet and the fourth chiplet to the memory device.  ”, as recited in Claim 15, with the remaining features.
Regarding claim 17, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: "a third chiplet; a fourth chiplet; and a second interconnect structure that couples the third chiplet to a third channel cluster of the channel clusters and the fourth chiplet to a fourth channel cluster of the channel clusters.”, as recited in Claim 17, with the remaining features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816